IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON



IN RE MARRIAGE OF                                 No. 73194-7-1


HEIDI MARIE WELBORN,

                     Respondent,
                                                  DIVISION ONE
       and


JOSHUA CONRAD WELBORN,                            UNPUBLISHED OPINION


                     Appellant.                    FILED: March 14, 2016

       Spearman, C.J. — Joshua Conrad Welborn appeals an order of child

support. He argues that the trial court erred in its calculations, failed to consider

the parents' shared residential custody, and failed to credit him for child health

insurance expenses. He also challenges various property divisions entered as

part of the decree of dissolution. Finding no error, we affirm.

                                       FACTS


       Welborn and Heidi Marie McKinnon (formerly Welborn) married in 1996.

They have three children. Welborn and McKinnon separated in 2014. Under an

agreed parenting plan, each parent has residential custody of the children half of

the time.

       Welborn and McKinnon divorced in 2015. The trial court entered findings

of fact and conclusions of law after a two-day trial. The court found that the
No. 73194-7-1/2


parties had no separate property. The court divided the parties' community

assets and liabilities. The trial court determined child support according to the

standard calculation and ordered Welborn to pay $345.16 per month.

       Welborn appeals the order of child support and the property division. In

addition to the clerk's papers, Welborn submitted to this court trial exhibits 112,

114, and 124 and excerpts from the verbatim report of proceedings.

                                   DISCUSSION

       We review a trial court's order of child support for abuse of discretion. In re

Marriage of Schnurman, 178 Wash. App. 634, 638, 316 P.3d 514 (2013) reviewed

denied, 180Wn.2d 1010 (2014) (citing In re Marriage of Booth, 114Wn.2d772,

776, 791 P.2d 519 (1990)). A trial court abuses its discretion if its decision is

unreasonable or rests on untenable grounds, jd.

       To issue a child support order, the trial court begins by setting the basic

child support obligation. RCW 26.19.011(1). The basic child support obligation is

based on the parents' combined monthly net income and the number and ages of

the children. RCW 26.19.020. The trial court determines the standard calculation,

which is the presumptive amount of child support owed by the obligor parent.

RCW 26.19.011(8). The trial court then has discretion to deviate from the

standard calculation based on factors such as the parents' income and expenses

and the children's residential schedule. RCW 26.19.075. If the trial court deviates

from the standard formula, it must enter written findings of fact supporting the

deviation. RCW 26.19.075(3).
No. 73194-7-1/3


         In this case, the trial court used the Washington State Child Support

Schedule Worksheets to calculate the basic child support obligation. Based on

the parties' proportional share of income, the court determined that the standard

calculation required Welborn to pay $345.16. Under the heading "Reasons for

Deviation from Standard Calculation," the trial court noted that the children are

scheduled to live equally with each parent. Clerk's Papers (CP) at 50. However,

the trial court did not deviate from the standard calculation and ordered Welborn

to pay child support of $345.16 per month.

         Welborn argues that the trial court erred because it failed to offset his

support obligation by the proportion of time he has residential custody of the

children and by his expenses in providing health insurance for the children. He

also asserts that the trial court erred in its calculations. His arguments are without

merit.

         Welborn first argues that the trial court should have applied the formula

established in In re Marriage of Arvev, 77 Wash. App. 817, 894 P.2d 1346 (1995),

to offset his child support obligation by the proportion of time he has residential

custody of the children. Welborn is mistaken because Arvev applies to split

custody arrangements where each parent has residential custody of one child.

Arvev, 77 Wash. App. at 825. Arvev does not apply in cases of shared residential

custody. State ex rel. M.M.G. v. Graham, 159 Wash. 2d 623, 636, 152 P.3d 1005

(2007). When the parents share residential custody, the trial court has discretion

to deviate from the standard calculation based on the amount of residential time

the children spend with each parent. Id. The trial court in this instance ordered
No. 73194-7-1/4


Welborn to pay the standard calculation as determined by statute. There was no

abuse of discretion.

       Welborn next argues that the trial court erred in not offsetting his child

support obligation by the cost of health insurance for the children. But he

provides no authority supporting his argument that the trial court was required to

reduce his child support obligation by the amount that he pays for the children's

portion of his health insurance premium. The authority Welborn does cite, the

Washington State Child Support Schedule Definitions and Standards,1 states that
health care costs are not included in the economic table and are to be shared by

the parents in the same proportion as the basic support obligation. We reject

Welborn's argument as unsupported.2

       Finally, Welborn argues that his monthly child support payments would

have been significantly lower if the trial court had inputthe correct numbers on

the Washington State Child Support Schedule Worksheets. But because Exhibit
(Ex.) 115 is not in the record before this court, we cannot consider Welborn's

argument.

       Welborn next argues that the trial court erred in its division of property.

The trial court found that the parties had no separate property and included

Welborn's retirement accounts in its list of community property. In making a


        1 Available at: https://www.courts.wa.gov/forms/documents/WSCSS_Schedule2015.pdf
        2 Welborn also appears to dispute the cost of his employer-based health insurance. He
argues that Ex. 101 shows that he paid approximately $350 per month for the children's portion of
his health care premium, not the $116 per month stated by the trial court. Because Welborn has
not included Ex. 101 in the record before this court, we are unable to address this argument.
No. 73194-7-1/5


property division, the trial court must determine the nature and extent of the

parties' community and separate property. RCW 26.09.080. See White v. White,

105 Wash. App. 545, 549-50, 20 P.3d 481 (2001) (discussing characterization and

division of property). The court has broad discretion to "make such disposition of

the property and the liabilities of the parties, either community or separate, as

shall appear just and equitable after considering all relevant factors. . . ." RCW

26.09.080. We review a trial court's findings of fact for substantial evidence and

its division of property for manifest abuse of discretion. In re Marriage of

Rockwell, 141 Wash. App. 235, 242-43, 170 P.3d 572 (2007). A manifest abuse of

discretion may be found where the trial court's decree results in an obvious

disparity in the parties' economic circumstances. Jd. at 243.

       Welborn asserts that the court erred in characterizing two of his retirement

accounts in their entirety as community property because only 31 percent of

these accounts were funded during the marriage. McKinnon argues that the trial

court properly characterized these accounts as community property because

they were funded during the time that Welborn and McKinnon cohabited before

they married.

       We are unable to review the trial court's finding of fact for substantial

evidence because the entire record is not before us. We note, however, that

regardless of whether the accounts were community or separate property, the

trial court had discretion to divide them. Welborn has offered no evidence that the

trial court's division was a manifest abuse of discretion.
No. 73194-7-1/6


       Welborn next argues that the trial court erred in failing to equally divide a

$6,000 social security disability payment awarded to the children and received by

McKinnon before the parties separated. Welborn makes no argument that the

trial court abused its discretion or that the award resulted in an obvious economic

disparity between the parties. To the extent Welborn challenges the factual basis
of the trial court's division, we reject his challenge because he failed to provide a

verbatim report of proceedings sufficient to review the trial court's findings.

       Finally, Welborn argues that the spreadsheet attached to the trial court's

findings offact and conclusions of law does not accurately reflect the payments

ordered or the amount of McKinnon's credit card payments and retirement

account. He asserts that the allegedly incorrect spreadsheet constitutes legal

error that require reversal of the trial court's findings.

       The amount of McKinnon's credit card payments and retirement accounts

are questions offact that we are unable to review on the record before us.
Welborn is correct that the trial court ordered McKinnon to make a payment that

is not reflected in the spreadsheet. The trial court ordered McKinnon to make two

separate payments of$12,000 to Welborn. First, it ordered herto pay $12,000
from her Fidelity Roth IRA to Welborn's Fidelity Roth IRA. This award is reflected

on the spreadsheet attached to the findings offact. The trial court also ordered
McKinnon to pay Welborn an additional $12,000 within the next 180 days as an

award in lieu of a share of McKinnon's Public Employees' Retirement System

(PERS) account and as an adjustment to the credit card liabilities owed by the
parties. This second payment of $12,000 is not reflected on the spreadsheet.
No. 73194-7-1/7


      The second payment of $12,000 ordered by the court is apparently not

included in the spreadsheet because it is not a division of property but a debt

owed to Welborn that McKinnon may satisfy out of any of her property. In any

case, the fact that the sum does not appear on the spreadsheet does not relieve

McKinnon of the order to pay the amount to Welborn. The absence of the sum on

the spreadsheet is not legal error.

       Affirmed.




                                                   j|pft**